Citation Nr: 1229409	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  11-22 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether the appellant is the surviving spouse of the Veteran for purposes of receiving death benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel



INTRODUCTION

The Veteran served on active duty from January 1943 to February 1946, and from May 1951 to September 1951.  The appellant is the Veteran's former spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran and appellant were married in February 1939.

2.  The Veteran and appellant divorced in March 1973.

3.  The Veteran died in February 2002.


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving spouse of the Veteran.  38 U.S.C.A. §§ 101(3), 5107 (West 2002); 38 C.F.R. §§ 3.50,3.53 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA)

Before addressing the merits of the issue of whether the appellant is the surviving spouse of the Veteran, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§3.159,3.326(a) (2011).  The Board observes that where the law, and not the evidence, is dispositive in a claim, as in this case, the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 232 (2003); Smith v. Gober, 14 Vet. App. 227 (2000); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Analysis

The appellant argues that she should be recognized as the Veteran's surviving spouse for purposes of entitlement to VA death benefits.  She acknowledges that she and the Veteran divorced in March 1971, without remarrying, yet contends that such a technicality should not bar her claim for death benefits.  See VA Form 9, August 2011.  Further, and as noted in the July 2012 Informal Hearing Presentation, the appellant contends that her entitlement to Social Security Administration (SSA) benefits, based at least in part on the Veteran's record, supports her argument for entitlement to VA benefits.

The claims file reflects that the appellant and the Veteran were legally married in February 1939.  Per the appellant, they divorced in March 1973.  The appellant notes that the divorce was procured by the Veteran, through no fault of her own.  See VA Form 9, August 2011.

The Veteran's death certificate shows that he died in February 2002.  His marital status is listed as "divorced." 

In a statement dated in January 2011, the appellant expressed her disappointment with the decision to deny her compensation as the surviving spouse, asserting that the Veteran did not take advantage of other financial opportunities available as a veteran, such as the G.I. Bill, nor the favorable means to purchase a home.  She also noted that two children were the product of the marriage.  Although she noted that the Veteran remarried for a short time following their divorce, she maintained that VA should provide for a veteran's spouse of 33 years. 

The Board notes that VA death benefits, including death pension, death compensation, and DIC, are payable to a Veteran's surviving spouse under certain circumstances.  38 U.S.C.A. §§ 1310, 1541(a). 

A surviving spouse means a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 C.F.R. §3.1(j) and who was the spouse of the Veteran at the time of the Veteran's death.  38 C.F.R. § 3.50(b).  For VA benefits purposes, a marriage means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 103(c); 38 C.F.R. §3.1(j).  The appellant has the burden to establish her status as a rightful claimant.  See Sandoval v. Brown, 7 Vet. App. 7, 9 (1994). 

In this case, the record clearly indicates that the appellant and the Veteran were divorced at the time of his death; this fact is not in dispute.  The appellant also does not dispute that she and the Veteran divorced in March 1973.  A valid marriage between the appellant and the Veteran at the time of his death is a basic requirement for recognition as his surviving spouse.  Only a "surviving spouse" may qualify for pension, compensation, or DIC benefits, and at the time of the Veteran's death in February 2002, the appellant was not married to him.  The legal criteria governing the status of a deceased Veteran's widow as a surviving spouse are clear and specific, and the Board is bound by them. 
The record does not reflect, and the appellant does not contend, that she and the Veteran underwent a marriage that was valid under the law of the place where the parties resided following their divorce in March 1973.  Rather, the appellant essentially contends that, due to 33 years of marriage to the Veteran, applicable VA regulations should be relaxed in this instance, given that the marriage was dissolved through no fault of her own. 

In this case, the appellant has not claimed that, after their divorce in 1973, she and the Veteran continued to live together, or continued to be together as husband and wife until his death in 2002.  Further, even if the Veteran and the appellant had lived together for some period of time following their legal divorce, that would not be sufficient to establish a deemed valid marriage.  There must be a factual belief in a legally valid marriage of duration at least one year prior to the Veteran's death.  Such has not been claimed in this instance.  

In sum, the Board finds that the criteria for recognition as a surviving spouse have not been met.  First, there is no current legal, ceremonial marriage because the Veteran and the appellant divorced in 1973.  Second, there is no common law marriage of record, nor has such an argument been raised.  See 38 C.F.R. §3.1(j).  Third, there is no "deemed valid" marriage in this instance, as the appellant has not maintained that she and the Veteran lived together and/or held themselves out to be husband and wife until his death.  Finally, the Veteran's death certificate lists his marital status as divorced.  As such, the appellant cannot be considered the Veteran's surviving spouse for VA benefit purposes, because there was no "attempted marriage" of record as required by 38 C.F.R. §3.52.  Accordingly, the appellant is not entitled recognition as a surviving spouse of the Veteran. 

As to the appellant's claim that her receipt of SSA benefits, which themselves are linked to the Veteran's record, should lead to VA benefits, the Board notes that decisions of the SSA are not binding upon VA, and that VA regulations are controlling in this matter.

While sympathetic to the appellant's current financial status and circumstances, the Board finds that the preponderance of the evidence is against a finding that the appellant was the Veteran's surviving spouse for VA purposes.  Therefore, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to recognition as the surviving spouse of the Veteran for purposes of receiving death benefits is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


